DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement(s) filed 16 March 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 11, 12 , 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathkar et al; (Publication number: US 2018/0128589 A1), hereafter Mathkar.

Regarding claim 1:
	Mathkar discloses a method (Mathkar ABSTRACT; Figure 10 1000) comprising: determining one or more first frequencies at which a first electromagnetic system is operating (Mathkar Figures 2 and 9  - transmitter 204 selectively determines a frequency for a first electromagnetic system corresponding to a first transmitter and receiver pair, for example TX 206 and Rx1 208.1, that is initially applied to the pair as further illustrated in Figure 9 902 showing the determined frequencies), wherein the first electromagnetic system includes a magnetic transmitter configured to generate magnetic fields and a magnetic sensor configured to generate signals based on characteristics of the magnetic fields received at the magnetic sensor (Mathkar Figure 2 transmitter 206 generates magnetic field which are detected by the sensor 208.1; see also Figure 3 and associated text);  	
 	identifying one or more second frequencies that do not interfere with the determined one or more first frequencies (Mathkar Figure 8 804 and [0052] frequencies are suggested which do not interfere with the adjacent tracking system); and 
 	setting a second electromagnetic system to operate at the identified one or more second frequencies (Mathkar Figure 8 808 appropriate frequency selected is communicated to the transmitter/receiver pair).

Regarding claim 2:
	Mathkar discloses the method of claim 1, wherein the second frequencies are identified in response to determining that the second electromagnetic system operates at a frequency that is close enough to at least one of the first frequencies to cause an interference between operations of the first electromagnetic system and the second 

Regarding claim 3:
	Mathkar discloses the method of claim 1 further comprising: receiving, from the first electromagnetic system, a status signal, wherein information related to one or more first frequencies is included in the status signal, wherein the one or more second frequencies are identified based on the status signal (Mathkar [0053] input corresponding to data identifying potential source of interference is received and frequencies are suggested based that data in step 1004).


Regarding claim 11:
	Mathkar discloses the method of claim 1, wherein the one or more second frequencies are between 24 to 42 Khz (Mathkar [0034] frequencies of 24 to 27.84Khz is within the claimed range).

Regarding claim 12:
	Mathkar discloses the method of claim 1, wherein the magnetic transmitter includes three coils each operating at a particular frequency (Mathkar Figure 3 302.1 – 302.3 correspond to three coils which operate at slightly different frequencies as a frequency group).

Regarding claim 14:
	Mathkar discloses a system (Mathkar ABSTRACT; Figure 2) comprising: 
 	a status sensor configured to receive a status signal from a first electromagnetic system (Mathkar [0053] means for receiving input data related to the interference information construed as claimed status sensor), the first electromagnetic system including a magnetic transmitter configured to generate magnetic fields and a magnetic sensor configured to generate signal based on characteristics of magnetic fields received at the magnetic sensor (Mathkar Figure 2 transmitter 206 generates magnetic field which are detected by the sensor 208.1; see also Figure 3 and associated text; see also Mathkar [0052] electromagnetic interference may include adjacent tracking systems 200); and 
 	a computing device (Mathkar [0052] configured to: determine, from the status signal, one or more first frequencies at which the first electromagnetic system is operating (Mathkar Figure 10 1002; [0053]), 
 	identify one or more second frequencies that do not interfere with the determined one or more first frequencies (Mathkar Figure 10 1004; [0053]), and 
 	send, to a magnetic transmitter of a second electromagnetic system, a request to operate at the identified one or more second frequencies (Mathkar Figure 10 1008; [0053]).



Regarding claim 16:
	Mathkar discloses the system of claim 14, wherein the computing device is part of the second electromagnetic system (Mathkar [0053] system 200 includes computer 

Regarding claim 17:
	Mathkar discloses the system of claim 14, wherein the computing device is in wireless communication with one or both of the first electromagnetic system of the second electromagnetic system (Mathkar [0032 – 0033][0052]).












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathkar in view of Radhakrishnan et al; (Patent number: US 7, 738, 876 B1), hereafter Radhakrishnan.

Regarding claim 4:
	Mathkar does not disclose the method of claim 3, wherein the one or more second frequencies are identified in response to determining that a received signal strength indicator (RSSI) value corresponding to the status signal received from the first electromagnetic system is greater than a threshold value.
	However, Radhakrishnan discloses a radio resource management for wireless local area networks. More particularly, Radhakrishnan discloses using thresholds on RSSI measurements in order to perform dynamic frequency selection (Radhakrishnan 
	Therefore, it would have been obvious to modify Mathkar wherein the one or more second frequencies are identified in response to determining that a received signal strength indicator (RSSI) value corresponding to the status signal received from the first electromagnetic system is greater than a threshold value, as claimed, because such a combination is based on the use of known techniques to improve similar devices in the same way. More specifically, the AP devices discloses by Radhakrishnan and the welding device, disclosed by Mathkar, are comparable in that both devices rely on wireless signals between transmitter and receiver pairs and are vulnerable to electromagnetic interference that may negatively affect device operation. Therefore, it is within the capabilities of one of ordinary skill in the art to modify the tracking system of Mathkar wherein the one or more second frequencies are identified in response to determining that a received signal strength indicator (RSSI) value corresponding to the status signal received from the first electromagnetic system is greater than a threshold value, as claimed. Those skilled in the art would appreciate the ability to more efficiently select a particular channel by reducing a number of candidate channels for selection (Radhakrishnan Col 6 lines 42 – 45).




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathkar in view of Krah et al; (Publication number: US 2008/0158180 A1), hereafter Krah.

Regarding claim 5:
	Mathkar does not disclose the method of claim 1, wherein identifying the one or more second frequencies includes identifying a frequency that is greater or less than at least one of the first one or more frequencies by at least a threshold amount.
	Krah discloses a scan sequence generator. More particularly, Krah discloses selecting frequencies for individual burst based on passband characteristics of the mixer and low pass filter. The frequencies are chosen to prevent overlap between individual passbands for example such that they are 30 Khz apart (Krah [0053])
	It would have been obvious to modify Mathkar  wherein identifying the one or more second frequencies includes identifying a frequency that is greater or less than at least one of the first one or more frequencies by at least a threshold amount, as claimed. Those skilled in the art would appreciate preventing individual passband from overlapping thereby reducing any noise that may corrupt both frequency channels (Krah [0053]).

Claim(s) 6 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathkar in view of Lee et al; (Publication number: US 7, 436, 802 B2), hereafter Lee.

Regarding claim 6:
	Matkar does not disclose the method of claim 1, wherein identifying the one or more second frequencies includes using a frequency domain algorithm to scan for frequencies that will not interfere with the determined one or more frequencies.
	However, Lee discloses a frequency hopping method in orthogonal frequency division multiplexing system. More specifically, Lee discloses wherein identifying the one or more second frequencies includes using a frequency domain algorithm (Lee Col 1 lines 37 – 39) to scan for frequencies that will not interfere with the determined one or more frequencies (Lee Figure 2 S1 and S2 – frequency hopping between two cells is used based on interference degree. In frequency hopping the frequency to a second frequency is repeatedly performed).

Regarding claim 7:
	Mathkar (in view of Lee) discloses the method of claim 6, wherein the frequency domain algorithm is a fast fourier Transform (FFT) (Lee Col 1 lines 37 – 39).

Regarding claim 8:
	Mathkar (in view of Lee) discloses the method of claim 7, wherein setting the second electromagnetic system to operate at the identified one or more second frequencies includes repeatedly changing between the one or more second frequencies (Lee Figure 2 S2 – use of frequency hopping inherently include repeatedly changing between frequencies, as claimed).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathkar in view of Zur et el; (Publication number: US 2019/0353745 A1), hereafter Zur.

Regarding claim 9:
	Mathkar does not disclose the method of claim 1 wherein the one or more second frequencies are identified at least in part based on measurements received by an inertial measurement unit.
	However, Zur discloses methods and apparatus for reducing magnetic tracking error. More particularly, Zur discloses using an IMU to collect orientation data related to a real time gravity vector.
	It would have been obvious to modify Mathkar to simply and predictably substitute the accelerometer used to determine the acceleration data in Step 1102 with an IMU. Those skilled in the art would appreciate both the IMU and the accelerometer perform the same general and predictable function of measuring acceleration and motion. 

Allowable Subject Matter
Claims 10, 13, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengitsu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623